EXHIBIT 10.3(b)


SCHEDULE A TO EXHIBIT 10.3(a)


The following individuals entered into Director Retirement Plans with The Ohio
Valley Bank Company identified below which are identical to the Director
Retirement Plan, dated December 18, 2012, between Jeffrey E. Smith and The Ohio
Valley Bank Company filed herewith.


Name
 
Date of Director Retirement Plan
     
Anna P. Barnitz
 
December 18, 2012
     
Steven B. Chapman
 
December 18, 2012
     
Harold A. Howe
 
December 18, 2012
     
Brent A. Saunders
 
December 18, 2012
     
David W. Thomas
 
December 18, 2012
     
Lannes C. Williamson
 
December 18, 2012
     
Thomas E. Wiseman
 
December 18, 2012



